Citation Nr: 0020784	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-29 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for amebiasis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This appeal arises from a September 1996 rating decision of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased 
evaluation for amebiasis.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in January 1998, and claimed that he had no 
sense of taste or smell secondary to his service-connected 
amebiasis.  During the course of the present appeal he also 
raised the issue of entitlement to service connection for 
anemia secondary to amebiasis.  These issues are not 
inextricably intertwined with the issue on appeal, and hence, 
they are referred to the RO for appropriate development.  


FINDING OF FACT

The veteran's residuals of amebiasis are no more than 
moderately disabling.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of amebiasis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.114, Codes 7321 and 7323 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is important to note that the veteran's 
claim for an increased evaluation for residuals of amebiasis 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim that is plausible.  A claim 
for an increased evaluation is well grounded when the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his residuals of amebiasis are more 
severe than currently evaluated; thus, his claim for an 
increase is well grounded.  The Board also is satisfied that 
all relevant facts have been properly developed.  The veteran 
testified at a personal hearing before a hearing officer at 
the RO in January 1998.  Thereafter, he underwent VA 
examination in April 1998.  The record is now complete; there 
is no further obligation to assist the veteran in the 
development of his claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

In a rating decision of April 1946, the RO granted service 
connection for perforation of the left lobe of the liver from 
amoebic abscess with generalized peritonitis and assigned a 
100 percent evaluation.  By rating decision of November 1946, 
the veteran's amoebic abscess rating was reduced from 
100 percent to 30 percent.  The veteran presented a statement 
from his physician and an affidavit from his employer 
indicating that he was unable to work.  The evidence was 
deemed sufficient to restore the prior rating of April 1946, 
pending receipt of an immediate examination.  Examination was 
performed in March 1947 and the 100 percent rating was 
confirmed and continued, due to the veteran's weakened state.  
He underwent additional examination in October 1947, and by 
rating decision of December 1947, the veteran's rating for 
abscess of the liver, history of amoebiasis, was reduced from 
100 percent to 30 percent, effective February 1948.  

By rating decision of December 1954, the RO determined that 
the veteran's most recent examination did not warrant the 
continuation of a 30 percent evaluation and a reduction to 
10 percent was determined, effective February 1955.  This 
10 percent evaluation has since remained in effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimant against adverse decisions based on a 
single incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA outpatient treatment records from September 1995 to 
September 1996, were obtained and associated with the claims 
folder.  These records show treatment for several unrelated 
disabilities.  Additionally, in April 1996, the veteran was 
diagnosed with mild anemia.  His iron studies were to be 
checked.  In June 1996, he underwent a colonoscopy which 
revealed diverticulosis and rule out Crohn's disease.  In 
September 1996, outpatient treatment records indicated that 
the veteran was doing fine and he denied any complaints.  It 
was noted that he was in the process of a gastrointestinal 
(GI) workup for questionable Crohn's disease and he was also 
undergoing a workup for anemia.  

In January 1998, the veteran testified before a hearing 
officer at the RO.  He related that he had several 
disabilities associated with his liver problems and that he 
had not undergone a VA compensation examination for the 
residuals of his liver abscesses since 1955.  Further, he 
testified that he had a 10 pound fluctuation in his weight; 
that he was anemic; and that he had to take Metamucil daily 
for the control of his stools.  

The veteran underwent a VA examination in April 1998.  He 
related that he had no vomiting or hematemesis.  He was on no 
special diet.  He was using Lansoprazole with good effect.  
He denied any colic or abdominal pain.  There was no 
distention.  He related that no nausea or vomiting occurred 
as long as he was on his medication.  He denied fatigue, 
weakness, anxiety or depression, except that he claimed to 
feel weak occasionally and had leg pain due to poor 
circulation.  Physical examination revealed no acites.  His 
weight was steady at 152; but sometimes varied between 148 to 
155.  His stools were watery, soft brown and sometimes dark.  
He had no hematemesis or melena since he had been on acid 
blockers.  He related that in 1988, he had four blood 
transfusions for anemia.  His hemoglobin and hematocrit were 
now 13 and 38, respectively.  He had no pain or tenderness.  
His liver was unable to be palpated.  No organs or muscles 
were palpable.  Bowel sounds were normal.  On rectal 
examination, the anus showed good sphincter control.  The 
stool was guaiac negative.  As of December 1997, his liver 
function tests were normal.  The pertinent diagnoses were 
status post rupture of an amoebic liver abscess and iron 
deficiency anemia.  

In May 1998, the veteran was hospitalized at New Britain 
General Hospital.  He complained that five days prior to 
hospitalization he developed watery diarrhea five to six 
times a day.  He had no abdominal pain, mucous, or blood.  
There was no complaint of tenesmus.  He reported a 10 pound 
weight loss during the week prior to hospitalization, 
although he had no alteration in his appetite.  An abdominal 
ultrasound indicated that the liver appeared normal.  He 
underwent laboratory testing for his hemoglobin and 
hematocrit.  The tests for hemoglobin were 13.2 and 14.5.  
The normal range was noted to be 14.0 to 17.0.  His 
hematocrit was 36.7 and 41.5.  The normal range was noted to 
be 42.0 to 52.0.  X-ray examination of the abdomen showed a 
mildly diffuse bowel distention most consistent with a 
nonspecific ileus.  No stones or soft tissue masses were 
detected.  The impression was mild nonspecific ileus.  A GI 
consultation resulted in the clinical impression of probable 
osmotic diarrhea, as there was no evidence to suggest an 
inflammatory process and the etiology of the diarrhea was 
unclear.  

In June 1998, the veteran submitted to the RO a copy of an 
article on liver function from the FAMILY HEALTH GUIDE AND MEDICAL 
ENCYCLOPEDIA.  

The veteran is rated at the maximum evaluation for amebiasis, 
based on mild gastrointestinal disturbances, lower abdominal 
cramps, nausea, gaseous distention, and chronic constipation 
interrupted by diarrhea. 38 C.F.R. § 4.114, Code 7321.  
Amebiasis, however, with or without liver abscess is parallel 
in symptomatology with ulcerative colitis and should also be 
rated on the scale provided for the latter.  Under the 
provisions of Diagnostic Code 7323, a 10 percent rating is 
warranted when the disorder is moderate, with infrequent 
exacerbations.  The 30 percent rating is appropriate when the 
disorder is moderately severe, with frequent exacerbations.  

In September 1996, the veteran stated he was doing fine and 
had no complaints.  His April 1998 VA examination, showed 
normal bowel sounds, stable weight, no nausea or abdominal 
pain.  His liver could not be palpated, and liver function 
tests were normal.  He had no hematemesis or melena.  
Finally, no examiner has suggested that any current symptoms 
are due to amebiasis.  Therefore, any current pathology is 
not more than moderate.  Indeed, as there is no indication 
that the veteran has required treatment other than medication 
in recent years, and as the May 1998 hospitalization for 
diarrhea was not clearly associated with amebiasis, the 
disorder cannot be judged to cause frequent exacerbations.  
Under such circumstances, an increased rating for amebiasis 
is not appropriate.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent for amebiasis is 
denied.  


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

